Title: Edmund Bacon to Thomas Jefferson, [ca. 14–29 July 1818]
From: Bacon, Edmund
To: Jefferson, Thomas


          
            Sir.
            ca. 14–29 July 1818 
              
          
          I have been very closely considering upon the business of mooving. since our last conversation I find that my family is desireous of going so that it seems that perhaps I had better try to do so for I must confess that a home of good land is very desireous. but in this attempt I consider it my duty to proceed as much to your interest as in my power. I am truly sorry that the unforchinate chainge of the deminished prices of produce has taken place at a time when I have commenced arraingments to call upon you for money. and was it not for true necessaty I would scorn the Idea of doing so. I have recieved a letter from my brother saying that the public lands in St Louis county whare I expect to purchase has not yet commence’d but it is supposed the sales will take place in that county this fall or winter and it is important that I should be prepared to secure land when ever that sales take place consequently it is important that I should go thare to examin and pick out my land before the sales.
          I have found a man that says that he thinks it will be convenient to give me money for a draught on Richmond payable on the first of November. he said that he thaught it probable that he could do so but could not say possitively that he would do so he said that if it should be in his power that he would require two pr cent discount pr month. this is as low as we may expect. but the important point is to be certain of the money. for it would be a considerable injury to me to get ready and then to meet with a disappointment my impresion is that if you could say something to him that he would do any way to Oblige you both as to certainty of the money and terms the man is Irie Garrett the sherief. I am affraid that I shall meet with deficulties in geting a sum I have in a Gentlemans hands. I shall try what I can do immediately. but hope I shall succeede to my wish as I am very much advise’d by my brothers to come to that part of the world at any rate and I am interested so that I must go some way or loose money if I can be accomodateed without two grait a loss to you. if I cannot moove I shall be under the necessaity to ride out. but as the Journey is graite I wish to make but one trip if I can avoid it. however I have always found you two good towards me not to be willing to be governed by your convenience that is I have a wish to do what is best for myself and to be as accomodateing to you as I possoblely can and wish to consider your interest with my own
          
            I am Yours sincerly
            E: Bacon
          
         